DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-32 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art does not show or suggest:
(i) an electric actuator comprising: a housing; an output shaft fully received within the housing and including a coupling portion disposed between a first end thereof and a second end thereof; a roller screw assembly disposed within the housing and including a central screw received by a plurality of rollers, the rollers being rotatable about the central screw and the central screw coupling to the output shaft; and a motor configured to rotate a rotor, the rotor having an axial bore which engages with the rollers of the roller screw assembly, wherein rotation of the rotor causes the roller screw assembly to translate axially relative to the rotor and also causes the output shaft to reciprocate within the housing, as set forth in claim 1; OR
(ii) an electric actuator comprising: a housing; an output including a coupling portion disposed between a first end thereof and a second end thereof, a tiller being coupled to the coupling portion of the output shaft; a roller screw assembly disposed within the housing and including a central screw received by a plurality of rollers, the rollers being rotatable about the central screw and the central screw coupling to the output shaft; and a motor configured to rotate a rotor, the rotor having an axial bore which engages with the rollers of the roller screw assembly, wherein rotation of the rotor causes the roller screw assembly to translate axially relative to the rotor and also causes the output shaft to reciprocate within the housing, as set forth in claim 11; OR
(iii) an electric actuator comprising: a housing; an output shaft fully received within the housing, the output shaft including a coupling portion disposed between a first end thereof and a second end thereof; a screw assembly disposed within the housing near a first end of the housing, the screw assembly including a drive screw coupling to the output shaft; and a motor disposed within the housing near the first end of the housing, the motor including a stator and a rotor, the rotor having an axial bore which engages with the screw assembly, wherein rotation of the rotor causes the screw assembly to translate axially relative to the rotor and also causes the output shaft to reciprocate within the housing, as set forth in claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617